UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARSENIO GONZALEZ,

                              Plaintiff,

                 -against-                                      ORDER
DARREN C. BUSCEMI and BOYLE                               18 Civ. 11120 (PGG)
BROTHERS, INC.,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the deadline for completion of all discovery is

extended to April 20, 2020.

              A status conference will take place on April 22, 2020 at 12:30 p.m. in Courtroom

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

Dated: New York, New York
       February 21, 2020
